Citation Nr: 1628560	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  08-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a disorder manifested by anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran performed active military service from January 1974 to April 1975. 

This matter arises to the Board of Veterans'' Appeals (Board) on appeal from July 2006 and May 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The July 2006 decision denied service connection for panic disorder.  The May 2007 decision continued to deny service connection for panic disorder.  

In August 2008, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

In May 2014 the Board denied: (1) entitlement to service connection for a bilateral foot condition; and (2) service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by anxiety disorder and depression. The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a March 2016 memorandum decision, the Court set aside and remanded the portion of the May 2014 Board decision that denied service connection for an acquired psychiatric disorder other than PTSD.  Accordingly, this issue is properly before the Board.

The May 2014 memorandum decision also affirmed the portion of the May 2014 Board decision that denied service connection for a bilateral foot.  Consequently, that matter is not before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As discussed in detail in the Court's March 2016 memorandum decision, the Veteran seeks service connection for an acquired psychiatric disorder, other than PTSD, based on his contentions that his symptoms began in service.  The Court concluded that the Board provided inadequate reasons or bases for finding that VA had satisfied its duty to assist the Veteran in that it failed to request service personnel records.  The Court indicated that evidence of the Veteran's early discharge from the Army would be relevant to his claim for service connection for an acquired psychiatric disorder. 

In other words, and assuming that such records exist, the Veteran's service personnel records would be relevant because they would tend to show that his current psychiatric problems began in service, lend credence to his statements regarding the onset of those problems, and corroborate the factual basis for a March 2011 positive VA nexus opinion that the Board previously rejected as factually inaccurate in its May 2014 decision.  As such, the Board finds that a remand is warranted in order to attempt to obtain a complete copy of the Veteran's service personnel records, including any documents pertaining to the reason for his early discharge from the Army.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must request the Veteran's service personnel records, to include any documents pertaining to the reason for his early discharge from the Army, from the appropriate record repository.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




